Citation Nr: 1549697	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-23 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for a duodenal ulcer.


REPRESENTATION

Appellant represented by: John R. Worman, Attorney


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1978 to November 1978.	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The July 2012 rating decision granted an increased rating of 20 percent from April 2009, for duodenal ulcer.

Although the Veteran was granted a 20 percent rating for a duodenal ulcer in the July 2012 rating decision, as less than the maximum available benefit for a schedular rating for the disability was awarded, the issue has been properly sent to the Board. See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

As of April 2009, the Veteran's duodenal ulcer is most appropriately characterized as moderately severe.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a 40 percent evaluation for a duodenal ulcer, as of April 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).
Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006). Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included. Id.

The Veteran was notified via a letter dated June 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence. He also was notified of how VA determines disability ratings and effective dates, and the criteria for establishing a higher rating for his duodenal ulcer. This letter, accordingly, addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.

VA's duty to assist has also been satisfied.  The Veteran's available service treatment records, VA treatment records, and VA examination reports are in the claims file. Additionally, private treatment records submitted by the Veteran have been associated with the claims file. No outstanding evidence has been identified that has not otherwise been requested or obtained.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRs) have been associated with the claims file. All identified and available post-service treatment records have been obtained. The Veteran was afforded a VA examination in March 2012. The examination report has been reviewed and found to be adequate to make a determination on the claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Merits of the Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015). 

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes. The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2014); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran seeks a rating in excess of 20 percent for duodenal ulcer.  Duodenal ulcer is evaluated under Diagnostic Code 7305, which provides a 20 percent rating for recurring episodes of severe symptoms two or three times a year averaging 10 days or more in duration; or continuous moderate manifestations.  A 40 percent rating is warranted for moderately severe manifestations with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is warranted for severe manifestations with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305.

Based on the evidence presented, the Board finds that a rating in excess of 20 percent for a duodenal ulcer is warranted. In this regard, the Board notes that to warrant a higher rating the evidence must show moderately severe manifestations with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year. 

The Veteran was afforded a VA examination in March 2012. The exam shows evidence of weight loss and recurrent incapacitating episodes four or more times a year. However, the evidence also shows that the duodenal ulcer has not caused an impairment of health manifested by anemia, nor do the recurrent incapacitating episodes average 10 days or more in duration. The exam also noted that the duodenal ulcer causes the Veteran severe abdominal pain that is unrelieved by standard ulcer therapy.

Under the 38 C.F.R. § 4.7, when there is a question as to which two evaluations the VA should assign to a disability, if the claimant's disability more closely resembles the higher disability, VA is required to assign the higher of the two evaluations. The Court in Tatum v. Shinseki, 23 Vet. App 152 (2009), held that Veterans do not necessarily need to have all the criteria listed in the higher evaluation level in order to receive that evaluation, even if the diagnostic code uses the word "and" between multiple symptoms.

Therefore, because the evidence of record shows that the Veteran's duodenal ulcer has resulted in significant weight loss and recurrent incapacitating episodes four or more times a year, the Board notes that some of the Veteran's symptoms resemble moderately severe under Diagnostic Code 7305. Accordingly, the Veteran's symptoms of a duodenal ulcer more closely approximate those contemplated by the 40 percent rating and a higher rating is warranted.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2015). 

Extraschedular

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as 'governing norms.' The record does not show that the Veteran has required frequent hospitalizations for his disabilities. In addition, there is no persuasive evidence in the record to indicate that the service-connected disabilities on appeal would cause any impairment, such as 'marked interference' with employment over and above that which is already contemplated in the assigned schedular ratings. 38 U.S.C.A. § 1155 (West 2014) (Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment). The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

A 40 percent disability rating for duodenal ulcer is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


